Case 2:17-cv-07111-KM-CLW Document 506 Filed 05/21/21 Page 1 of 4 PageID: 25571




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 INDIVIOR INC., INDIVIOR UK LIMITED,
 and AQUESTIVE THERAPEUTICS, INC.,
                                                   Civil Action No. 17-7111 (KM)(CLW)
                                                   Civil Action No. 18-1775 (KM)(CLW)
                       Plaintiffs,
                                                   Civil Action No. 18-5288 (KM)(CLW)
                                                   (Consolidated)
        v.
                                                                 (Filed Electronically)
 DR. REDDY’S LABORATORIES S.A. and
 DR. REDDY’S LABORATORIES, INC.,

                       Defendants.



                                          ORDER TO SEAL

        THIS MATTER having come before the Court pursuant to the motion of Plaintiffs

 Indivior Inc. and Indivior UK Limited (collectively, “Indivior”) and Defendants Dr. Reddy’s

 Laboratories S.A. and Dr. Reddy’s Laboratories, Inc. (collectively, “DRL” and, together with

 Indivior, “the parties”), pursuant to Local Civil Rule 5.3(c), to seal the parties’ HIGHLY

 CONFIDENTIAL and HIGHLY CONFIDENTIAL—OUTSIDE COUNSEL EYES ONLY

 information contained in certain portions of the parties’ March 1, 2021 Letter to the Hon. Cathy

 L. Waldor, U.S.M.J. and exhibits thereto (D.I. 474) [hereinafter, collectively, the “Confidential

 Materials”]; and the Court having considered the parties’ written submissions and the

 declarations of Sarah A. Sullivan (counsel for Indivior) and Aaron S. Eckenthal (counsel for

 DRL); and the Court having determined that this action involves allegations regarding the

 disclosure of confidential and proprietary information; and for other and good cause having been

 shown; the Court makes the following findings and conclusions:
Case 2:17-cv-07111-KM-CLW Document 506 Filed 05/21/21 Page 2 of 4 PageID: 25572




                                        FINDINGS OF FACT

         1.       The information that the parties seek to seal has been designated by the parties as

 HIGHLY CONFIDENTIAL and HIGHLY CONFIDENTIAL—OUTSIDE COUNSEL EYES

 ONLY under the Stipulated Amended Discovery Confidentiality Order (D.I. 406) entered by this

 Court (“DCO”).

         2.       By designating the material as HIGHLY CONFIDENTIAL and HIGHLY

 CONFIDENTIAL—OUTSIDE COUNSEL EYES ONLY under the DCO, the parties have

 represented that the subject information is trade secret and/or other proprietary and confidential

 research, development, commercial, and/or business information within the meaning of Fed. R.

 Civ. P. 26(c).

         3.       This is a complex pharmaceutical patent infringement and antitrust action. As

 such, a significant portion of the materials exchanged in discovery, and subsequently filed with

 the Court in connection with pretrial proceedings, contain trade secret and/or other proprietary

 and confidential research, development, commercial, and/or business information of the parties.

 The material identified herein contains information designated by the parties as HIGHLY

 CONFIDENTIAL and HIGHLY CONFIDENTIAL—OUTSIDE COUNSEL EYES ONLY, and

 includes their trade secrets and/or other proprietary and confidential research, development,

 commercial, and/or business information (the “parties’ Confidential Materials”).

         4.       By designating this information HIGHLY CONFIDENTIAL and HIGHLY

 CONFIDENTIAL—OUTSIDE COUNSEL EYES ONLY, the parties have indicated that the

 public disclosure of this information would be detrimental to their businesses. Due to the nature

 of the materials herein, there is no less restrictive alternative to sealing the parties’ Confidential

 Materials.



                                                  -2-
Case 2:17-cv-07111-KM-CLW Document 506 Filed 05/21/21 Page 3 of 4 PageID: 25573




        5.      The parties’ request is narrowly tailored to only the confidential information

 contained in the parties’ Confidential Materials.

                                    CONCLUSIONS OF LAW

        6.      Upon consideration of the papers submitted in support of the motion, and the

 information that the parties have designated as HIGHLY CONFIDENTIAL and HIGHLY

 CONFIDENTIAL—OUTSIDE COUNSEL EYES ONLY, the Court concludes that the parties

 have met their burden of proving, under Local Civil Rule 5.3 and applicable case law, that the

 information described above should be sealed. See Pansy v. Borough of Stroudsburg, 23 F.3d

 772, 787 (3d Cir. 1994). Specifically, the Court concludes that: (a) the parties’ Confidential

 Materials contain confidential information concerning the parties’ trade secret and/or other

 proprietary and/or confidential research, development, commercial, and/or business information;

 (b) the parties have a legitimate interest in maintaining the confidentiality of the information to

 protect its disclosure to potential competitors who could use the information contained therein to

 develop and market competing products; (c) public disclosure of the confidential information

 would result in clearly defined and serious injury, including the use of confidential information

 by competitors to the parties’ financial detriment; and (d) no less restrictive alternative to sealing

 the subject information is available, as the parties have publicly filed a version in which only the

 confidential information contained therein has been redacted. (ECF No. 475).

        7.      The foregoing conclusions are supported by relevant case law holding that the

 right of public access to the full court transcript is not absolute and may be overcome by a

 showing such as made here, in the discretion of the trial court. See Nixon v. Warner Commc’ns,

 Inc., 435 U.S. 589, 603 (1978). The Court, upon such a proper showing, may in its discretion

 prevent confidential information from being “transmuted into materials presumptively subject to

 public access.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 n.8 (2d Cir. 2004).
                                                 -3-
Case 2:17-cv-07111-KM-CLW Document 506 Filed 05/21/21 Page 4 of 4 PageID: 25574
